United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3610
                        ___________________________

Connie Berry, Individually and as Administrator of the Estate of Eric W. Berry; J.
             W. Berry, Co-administrator of the estate of Eric Berry

                       lllllllllllllllllllll Plaintiffs - Appellees

                                           v.

              Brandon Davis, an individual; The City of Fort Smith

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: August 13, 2014
                              Filed: August 18, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                            ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action involving a Fourth Amendment claim of
excessive use of force, Brandon Davis and the City of Fort Smith, Arkansas, appeal
the district court’s1 interlocutory order denying their motion for summary judgment
based on qualified immunity. Upon careful de novo review, we agree with the district
court that the existence of a genuine issue of material fact precluded qualified
immunity. See Nance v. Sammis, 586 F.3d 604, 609 (8th Cir. 2009) (denial of
qualified immunity is reviewed de novo; denial of qualified immunity will be affirmed
if genuine issue of material fact exists as to whether reasonable officer could have
believed his actions were lawful); see also Plumhoff v. Rickard, 134 S. Ct. 2012,
2019-20 (2014) (court of appeals had interlocutory jurisdiction where officers
contended their conduct did not violate Fourth Amendment and, in any event, did not
violate clearly established law). Accordingly, we affirm.
                          ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                         -2-